986 F.2d 1428
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Randi JONES, Plaintiff-Appellant,v.AMERICAN FAMILY MUTUAL INSURANCE COMPANY, Defendant-Appellee.
No. 92-6243.
United States Court of Appeals, Tenth Circuit.
Jan. 29, 1993.

1
Before LOGAN and JOHN P. MOORE, Circuit Judges, and LUNGSTRUM,* District Judge.


2
ORDER AND JUDGMENT*


3
JOHN W. LUNGSTRUM, District Judge.


4
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


5
Following her involvement in an automobile accident in Oklahoma, Randi Jones filed suit against her insurer, American Family Mutual Insurance Company, in federal district court, initially alleging bad faith and seeking both damages and proceeds allegedly due under the uninsured/underinsured motorist coverage provisions of her policy.   Key to the resolution of her claims was the parties' dispute as to whether Oklahoma or Kansas law applied.   Following cross motions for summary judgment, the district court entered its order determining Kansas law to be applicable to both Jones' tort and contract claims, and dismissing the tort claim for bad faith in accordance with Kansas law.   The parties then entered into a stipulation, containing the relevant facts and the undisputed effects of applying each state's law.   The district court entered judgment in favor of American Family;  Jones now appeals.


6
The undisputed facts underlying this appeal are set forth in both the district court's order, Appellant's App. at tab 7, and the parties' stipulation, id. at tab 8, and need not be repeated here.   Our jurisdiction over this diversity case arises from 28 U.S.C. §§ 1291 and 1332.   The only issue before this court on appeal is the district court's choice of law determination with respect to Jones' contract claim against American Family for uninsured/underinsured motorist benefits.   We review choice of law decisions de novo.   See Johnson v. Continental Airlines Corp., 964 F.2d 1059, 1060 (10th Cir.1992).


7
Following our careful review of the record on appeal, together with the parties' briefs and motions before this court, we conclude the district court's determination that Kansas law applies in this case is correct.   Therefore, for substantially the same reasons stated in the district court's Order on Cross Motions for Partial Summary Judgment, filed on April 15, 1992, see Appellant's App. at tab 7, the judgment of the United States District Court for the Western District of Oklahoma is AFFIRMED.



*
 Honorable John W. Lungstrum, District Judge, United States District Court for the District of Kansas, sitting by designation


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3